Exhibit 10.3

 

SECURITY AGREEMENT

 

This Security Agreement (this “Security Agreement”) is dated as of July 1, 2015
by Studioplex City Rentals, LLC, a Nevada limited liability company (the
“Borrower”), and is executed and delivered to and in favor of Apple Box
Productions, Inc., a Florida corporation (the “Lender”).

 

NOW, THEREFORE, in consideration of the Indebtedness (as hereinafter defined) of
the Borrower to the Lender, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, the Borrower hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1Definitions. As used herein, the following terms shall have the following
meanings:

 

a.           Books and Records means all of the Borrower's books and records
indicating, summarizing, or evidencing the Collateral, the Indebtedness, and the
Borrower's property and business operations as specifically relating to the
ownership and operation of the Equipment (as defined below), financial
condition; including without limitation, computer runs, invoices, tapes,
processing software, processing contracts (such as contracts for computer time
and services) and any computer prepared information, tapes, or data of every
kind and description, whether in the possession of the Borrower or in the
possession of third parties specifically relating to the ownership and operation
of the Equipment and the Proceeds.

 

b.          Collateral means solely the following types or items of property of
the Borrower whether now owned or hereafter acquired, and wherever located:

 

i.           Equipment: All equipment of the Borrower listed on Exhibit A to the
Purchase and Sale Agreement (the "Equipment"), including but not limited to the
vehicles listed on Exhibit A to the Purchase and Sale Agreement (the
“Vehicles”);

 

ii.           Proceeds: Any and all proceeds of the foregoing and all property
which is within the definition of proceeds as it is defined in the Uniform
Commercial Code, including without limitation, whatever is received upon the
use, lease, sale, exchange, collection, any other utilization or any disposition
of any of the foregoing property described in this Section 1.1(b) whether cash
or non-cash, all rental or lease payments, substitutions, additions, accessions,
replacements, products, and renewals of, to, or for such property and all
insurance therefor (collectively, "Proceeds").

 

c.           Guaranty Agreement means that certain Guaranty Agreement executed
by Jake Shapiro in favor of Lender and dated of even date herewith.

 



  

 

 

d.           Indebtedness means any and all obligations, liabilities, and
indebtedness of every kind and description of the Borrower owing to the Lender,
whether or not under the Note and whether such debts or obligations are primary
or secondary, direct or indirect, absolute or contingent, sole, joint or
several, secured or unsecured, due or to become due, contractual or tortious,
arising by operation of law, by overdraft or otherwise, or now or hereafter
existing, including, without limitation, principal, interest, fees, late fees,
expenses, attorneys' fees and costs, and/or the allocated fees and costs of the
Lender incurred in connection with collection of amounts due under the Note,
that have been or may hereafter be contracted or incurred; whether recovery upon
the Indebtedness may be or hereafter may become barred by any statute of
limitations; and whether such Indebtedness may be or hereafter may become
otherwise unenforceable.

 

e.           Intercreditor Agreement shall mean that certain Intercreditor
Agreement by and between Loeb Term Solutions, LLC (the “Senior Lender”) and
Lender and dated of even date herewith.

 

f.           Loan Documents shall mean, collectively, (i) the Note and (ii) the
Guaranty Agreement.

 

g.           Note shall mean that certain Promissory Note in the amount of
$594,000 executed by Borrower in favor of Lender and dated of even date
herewith.

 

h.           Obligor means the Borrower and each and every maker, endorser,
guarantor, or surety of or party obligated for any of the Indebtedness.

 

i.           Purchase Agreement means that certain Purchase and Sale Agreement
by and between Borrower and Lender and dated June 17, 2015.

 

j.           Uniform Commercial Code means the Uniform Commercial Code, in
effect from time to time in the State of Florida.

 

ARTICLE II

SECURITY INTEREST

 

In order to secure the due and punctual payment and performance of the
Indebtedness, the Borrower hereby grants to the Lender a continuing security
interest in and general lien upon its right, title, and interest in the
Collateral. If the Borrower has granted any security interest to the Lender in
any or all of the Collateral prior to the date of this Security Agreement, this
Security Agreement shall be deemed to be a reaffirmation of the previously
granted security interest and an amendment and restatement of any previously
executed Security Agreement. It is the intention of the Borrower, all Obligors
and the Lender that all existing security interests will remain continuously
perfected. The security interests granted are granted as security only and shall
not subject the Lender to, or in any way affect or modify, any obligation or
liability of the Borrower or any other Obligor with respect to any of the
Collateral or any transaction which gave rise thereto.

 



2

 

 

ARTICLE III

RIGHTS IN CONNECTION WITH COLLATERAL

 

3.1           Delivery of Documents. At any time and from time to time, upon the
demand of the Lender, the Borrower will, at the Borrower's expense:

 

a.           immediately give, execute, deliver, pledge, endorse, file, and/or
record any notice, statement, financing statement, instrument, document, chattel
paper, agreement, or other papers that may be necessary or desirable, or that
the Lender may reasonably request, in order to create, preserve, perfect, or
validate any security interest granted pursuant hereto or intended to be granted
hereunder or to enable the Lender to exercise or enforce its rights hereunder or
with respect to such security interest; and

 

b.           keep, stamp, or otherwise mark any and all documents, instruments,
chattel paper, and its Books and Records relating to the Collateral in such
manner as the Lender may reasonably require.

 

3.2           Power of Attorney. The Borrower hereby irrevocably appoints the
Lender (and any of its attorneys, officers, employees, or agents) as its true
and lawful attorney-in-fact, said appointment being coupled with an interest,
with full power of substitution, in the name of the Borrower, the Lender, or
otherwise, for the sole use and benefit of the Lender in its sole discretion,
but at the Borrower's expense, to exercise, to the extent permitted by law, in
its name or in the name of the Borrower or otherwise, the powers set forth
herein, whether or not any of the Indebtedness is due

(a) to, upon the occurrence of an Event of Default, endorse the name of the
Borrower upon any instruments of payment, freight, or express bill, bill of
lading, storage, or warehouse receipt relating to the Collateral and to demand,
collect, receive payment of, settle, or adjust all or any of the Collateral; (b)
to, upon the occurrence of a casualty or Event of Default, correspond and
negotiate directly with insurance carriers; and (c) to sign and file one or more
financing statements and continuation statements naming the Borrower as Borrower
and the Lender as secured party to execute any notice, statement, instruments,
agreement, or other paper that the Lender may require to create, preserve,
perfect, or validate any security interest granted pursuant hereto or to enable
the Lender to exercise or enforce its rights hereunder or with respect to such
security interest. Neither the Lender nor its attorneys, officers, employees, or
agents shall be liable for any act, omissions, any error in judgment, or mistake
in fact in its/their capacity as attorney-in-fact. This power, being coupled
with an interest is irrevocable until the Indebtedness has been fully satisfied.

 

3.3           Security Agreement as Filing Statement. At the Lender's sole
option, and without the Borrower's consent, the Lender may file a copy or other
reproduction of this Security Agreement or any financing statement executed
pursuant hereto as a financing statement in any jurisdiction so permitting. The
Lender is expressly authorized to file financing statements without the
Borrower's signature.

 

3.4           Subordination to Senior Lienholder. Lender’s interest in the
Collateral is at all times subordinate to the rights of Senior Lender as set
forth in the Intercreditor Agreement but senior to the rights and interests of
all other persons.

 



3

 

 

3.5           Lender's Rights in Collateral. Subject to the rights of Senior
Lender, pursuant to the terms of the Intercreditor Agreement, with respect to
the Collateral, or any part thereof, the right is expressly granted to the
Lender, at its sole discretion:

 

a.           to transfer or register in the name of itself or its nominee any of
the Collateral, and whether or not so transferred or registered, to receive the
income and dividends thereon, including stock dividends and rights to subscribe,
and to hold the same as a part of the Collateral and/or apply the same to the
Indebtedness;

 

b.           to exchange any of the Collateral for other property upon the
reorganization, recapitalization, or other readjustment and in connection
therewith, to deposit the Collateral or any part thereof with any nominee or
depository upon such terms as the Lender may determine in its sole discretion;
and

 

c.           extend the time of payment, arrange for payment in installments, or
otherwise modify the terms of, or release, any of the Collateral, or refrain
from exercising any right against any Collateral.

 

3.6           Custody of Collateral. With respect to the Collateral, or any part
thereof, which at any time may come into that possession, custody, or under the
control of the Lender or any of its Affiliates, agents, or correspondents, the
Borrower hereby acknowledges and agrees that the Lender's sole duty with respect
to the custody, safekeeping, and physical preservation of such Collateral,
whether pursuant to Chapter 679 Florida Statutes or otherwise, shall be to deal
with it in the same manner as it deals with similar property for its own
account.

 

3.7           Delay in Realizing Upon Collateral. Neither the Lender, nor any of
its directors, officers, employees, Affiliates, agents, or correspondents shall
be liable for failure to demand, collect, or realize upon any of the Collateral
or for any delay in doing so.

 

ARTICLE IV

REPRESENTATIONS, WARRANTIES, AND COVENANTS

 

4.1           Representations and Warranties. The Borrower represents and
warrants to the Lender, which representations and warranties shall be continuing
representations and warranties until all of the Indebtedness is satisfied in
full, and covenants with the Lender as follows:

 

a.           Information Previously Supplied; Place of Business; Locations of
Collateral. All information previously provided by the Borrower to the Lender
concerning the Collateral is true and correct as of the date hereof. The sole
place of business or chief executive office of the Borrower (if the Borrower has
more than one place of business) and the location where the Borrower maintains
its Books and Records is the address set forth on Schedule 4.3(a) hereof. All
other places of business of the Borrower, locations of Collateral, or addresses
from which invoices are sent, if any, are at the location(s) hereafter disclosed
to the Lender pursuant to Section 4.3(a) hereof;

 

4

 

 



b.           Duly Authorized. This Security Agreement and the other Loan
Documents have been duly authorized, executed, and delivered, and constitute the
legal, valid, and binding obligations of the Borrower, enforceable against the
Borrower in accordance with their terms.

 

c.           Not in Violation of Law. This Security Agreement and the other Loan
Documents do not and will not violate any law, the organizational documents, or
bylaws of the Borrower, or any other agreement or instrument to which the
Borrower or any of its property may be bound or subject. Neither the Borrower
nor the Collateral are in violation of or subject to any existing, pending, or
threatened investigation or inquiry pertaining to an alleged violation of any
law.

 

d.           No Consents Required. No consent or approval of any person or
entity, or of any public authority, is necessary for the valid execution,
delivery, and performance of this Security Agreement, or any other Loan
Documents.

 

e.           Title to the Collateral; Good Repair. The Borrower is or, to the
extent that any Collateral will be acquired after the date hereof, will be, the
sole owner of the Collateral, holding good and marketable title thereto, and
covenants to keep the Collateral free from any lien, security interest,
encumbrance, or claim of any person or entity other than the liens and
encumbrances of the Senior Lender. The Borrower has the right to grant the
security interests created by this Security Agreement. The security interests
granted by this Security Agreement constitute second priority perfected security
interests in the Collateral, except with respect to the security interest
granted in the Vehicles, which constitutes a first priority perfected security
interest. The Borrower shall keep the Collateral in good order and repair,
reasonable wear and tear excepted, and will not waste or destroy the Collateral
or any part thereof.

 

f.           Insurance. The Borrower shall maintain insurance at all times with
respect to the Collateral against the risks of fire, theft, and such other risks
as the Lender may require, in an amount of not less than One Million Dollars
($1,000,000), naming Lender as an additional insured, containing such other
terms, in such form and amounts, for such periods, and written by such companies
as are acceptable to the Lender in its sole discretion. All such policies of
insurance shall name the Lender as loss payee and shall provide for not less
than thirty (30) days' prior written notice to the Lender of intended
cancellation or reduction in coverage. The Borrower shall furnish the Lender
with certificates or other evidence satisfactory to the Lender of compliance
with the foregoing insurance provisions. The Lender shall have the right (but
shall be under no obligation) to pay any of the premiums on such insurance and
all such payments shall become part of the Indebtedness and be considered an
advance at the highest rate of interest provided for in the Loan Documents. The
Borrower expressly authorizes its insurance carriers to pay proceeds of all
insurance policies covering all or any part of the Collateral directly to the
Lender.

 

g.           Notice of Interest. If reasonably requested by the Lender, the
Borrower shall give notice of the Lender's security interests in the Collateral
to any third person with whom the Borrower has any actual or prospective
contractual relationship or other business dealings.

 



5

 



 

h.           Compliance with Laws. The Borrower is, and shall continue to be, in
compliance with all laws, statutes, rules, and regulations of every kind
applicable to the Borrower, its business, the Collateral and this Security
Agreement and the Loan Documents. The Borrower shall not use the Collateral or
any of its property in violation of any law, statute, regulation, or ordinance.

 

i.           Materially Misleading Statements. No representation, warranty, or
statement made herein, or in any certificate or document furnished or to be
furnished pursuant hereto or pursuant to any other Loan Document contains or
will contain any untrue statement of fact or omits or will omit any fact
necessary to make it not misleading.

 

4.2           Restatement of Representations and Warranties. The Borrower hereby
restates each representation and warranty contained in the Purchase Agreement.

 

4.3           Covenants. The Borrower hereby covenants and agrees that for as
long as any Indebtedness is outstanding:

 

a.           Changes in Location of Chief Executive Office, Residence, Books and
Records, Collateral. The Borrower shall provide the Lender with prompt written
notice of (i) any intended change in the chief executive office or residence of
the Borrower, and/or the office where the Borrower maintains its Books and
Records; and (ii) the location or movement of any Collateral to or at an address
other than an address specified on Exhibit 4.3(a) attached hereto, all such
notices to be received by the Lender at least thirty (30) days prior to the
effective date of any such change. Said written notice shall not be required to
be given by the Borrower should the Collateral be moved in connection with
rentals of the Equipment in the ordinary course of business within the State of
Georgia. If any such new location as set forth in subparagraphs (i) and (ii)
hereof is on leased or mortgaged premises, the Borrower will furnish the Lender,
prior to the effective date of any such change, with landlord's or mortgagee's
waivers pertaining to such premises in form and substance satisfactory to the
Lender in its sole discretion;

 

b.           Prompt Payment of Taxes. The Borrower shall promptly pay any and
all taxes, assessments, and/or governmental charges upon the Collateral on the
dates such taxes, assessments, and/or governmental charges are due and payable,
except to the extent that such taxes, assessments, and/or charges are contested
in good faith by the Borrower by appropriate proceedings and for which the
Borrower is maintaining adequate reserves. Upon request of the Lender, the
Borrower shall deliver to the Lender such receipts and other proofs of payment
as the Lender may request;

 

c.           Notice of Adverse Changes, Events of Default, Seizures and
Institution of Litigation. The Borrower shall immediately notify the Lender of
(i) any adverse change in its business, property, or financial condition,
including, without limitation, any loss of or damage to any Collateral; (ii) the
occurrence of an Event of Default under this Security Agreement; (iii) any
seizure of the Collateral or any claims or alleged claims of third parties to
the Collateral; and (iv) the institution of any litigation, arbitration,
governmental investigation, or administrative proceedings against or affecting
the Borrower or any of the Collateral;

 

6

 

 

d.           Disposition of Collateral. The Borrower shall not sell, offer to
sell, otherwise assign, or permit the involuntary transfer of, or disposition of
the Collateral or any interest therein, without the prior written consent of the
Lender; provided, however, Borrower may sell the Vehicles without the prior
written consent of the Lender, and all proceeds from such sale(s) shall be
payable to Lender and applied to the Initial Payment (as defined in the Note).

 

e.           Maintenance and Inspection of Books and Records and Equipment. The
Borrower shall maintain complete and accurate Books and Records and, with
respect to the Collateral, the Borrower shall make all necessary entries therein
to reflect the location of its Equipment and the Proceeds therefrom. The
Borrower shall permit the Lender and its authorized agents and representatives
to have full, complete, and unrestricted access to the Books and Records at all
reasonable times to inspect, audit, and make copies of any and all such Books
and Records (“Audit”) and, with respect to the Collateral, the Borrower shall
permit the Lender and its authorized agents and representatives to inspect any
or all of the Equipment at all reasonable times. Seller shall give Buyer
reasonable notice of an intended Audit, which shall be conducted at the premises
of the Buyer. Seller shall be able to conduct Audits on up to three (3)
occasions whilst the Note is outstanding. Upon submission to the Borrower of an
invoice therefor, the Borrower will reimburse the Lender for any and all fees
and costs related to any inspection and/or Audit by the Lender and its
authorized agents and representatives. Upon the request of the Lender, the
Borrower shall deliver to the Lender all evidence of ownership in the
Collateral, including certificates of title with the Lender's interest
appropriately noted on the certificate and if any of the Collateral is located
upon land which is the subject of a lease or mortgage, the Borrower shall
deliver an agreement of subordination from the landlord or mortgagee providing
that any lien of such party shall be subordinate to the security interest of the
Lender granted herein. The Lender's rights hereunder shall be enforceable at law
or in equity, and the Borrower consents to the entry of judicial orders or
injunctions enforcing specific performance of such obligations hereunder.

 

ARTICLE V

DEFAULT; REMEDIES

 

5.1           Events of Default. The occurrence of any one of the following
shall constitute an event of default ("Event of Default") under this Security
Agreement:

 

a.           Breach Under this Security Agreement. A breach by the Borrower of
any term, obligation, provision, covenant, representation, or warranty arising
under this Security Agreement; or

 

b.           Default under Note or other Loan Documents. If any default or any
Event of Default shall have occurred under the Purchase Agreement, the Note or
any other Loan Document.

 



7

 

 

5.2Remedies.

 

a.           Rights in General. In addition the remedies of the Lender pursuant
to the Note and the other Loan Documents, upon the occurrence of, and following
an Event of Default the Lender may, at its option, exercise any and all rights
and remedies it has under this Security Agreement, any other Loan Document,
and/or applicable law. Borrower shall have ten (10) business days from the Event
of Default in order to cure any breach causing the Event of Default (“Cure
Period”). Such remedies shall not be exercised by the Lender within the Cure
Period or if Borrower has remedied the Event of Default.

 

b.           Right of Set-off. If any one or more Events of Default shall have
occurred, whether or not the Lender shall have made any demand under any of the
Loan Documents, and regardless of the adequacy of any Collateral for the
Indebtedness or other means of obtaining repayment of the Indebtedness, the
Lender shall have the right, without notice to the Borrower or to any other
Obligor, and is specifically authorized hereby to setoff against and apply to
the then unpaid balance of the Indebtedness any items or funds of the Borrower
and/or any Obligor held by the Lender, any and all deposits (whether general or
special, time or demand, matured or unmatured) or any other property of the
Borrower and/or any Obligor, including, without limitation, securities and/or
certificates of deposit, now or hereafter maintained by the Borrower and/or any
Obligor for its or their own account with the Lender, and any other indebtedness
at any time held or owing by the Lender to or for the credit or the account of
the Borrower and/or any Obligor.

 

c.           Additional Rights and Remedies. In addition to the rights and
remedies available to the Lender as set forth above, upon the occurrence of an
Event of Default hereunder, or at any time thereafter, the Lender may, at its
option, immediately and without notice, do any or all of the following, which
rights and remedies are cumulative, may be exercised from time to time, and are
in addition to any rights and remedies available to the Lender under any other
agreement or instrument by and between any Obligor and the Lender: (i) exercise
any and all of the rights and remedies of a secured party under the Uniform
Commercial Code, including, without limitation, the right to require the
Borrower to assemble the Collateral and make it available to the Lender at a
place reasonably convenient to the parties; (ii) operate, utilize, recondition,
and/or refurbish any of the Collateral by any means deemed appropriate by the
Lender, in its sole discretion, including, without limitation, converting raw
materials and for work-in-process into finished goods; (iii) notify the account
Borrowers for any of the Accounts to make payment directly to the Lender, or to
such post office box as the Lender may direct and/or exercise all rights with
the same force and effect as an absolute owner; or (iv) demand, sue for,
collect, or retrieve any money or property at any time payable, receivable on
account of, or in exchange for, or make any compromise or settlement deemed
desirable with respect to any of the Collateral.

 

d.           Continuing Enforcement of the Loan Documents. If, after receipt of
any payment of all or any part of the Indebtedness or the obligations of the
Borrower to the Lender, the Lender is compelled or agrees, for settlement
purposes, to surrender such payment to any person or entity for any reason, then
this Security Agreement and the other Loan Documents shall continue in full
force and effect or be reinstated, as the case may be. The provisions of this
Paragraph shall survive for one hundred (100) days following the termination of
this Security Agreement and the other Loan Documents and shall be and remain
effective notwithstanding the payment of the Indebtedness, the cancellation of
the Security Agreement or any other Loan Document, the release of any security
interest, lien, or encumbrance securing the Indebtedness or any other action
which the Lender may have taken in reliance upon its receipt of such payment.
The Borrower also agrees to indemnify, defend, and hold harmless the Lender with
respect to any and all claims, expenses, demands, losses, costs, fines, or
liabilities of any kind (including, without limitation, those involving death or
personal injury) arising from or in any way related to any hazardous materials
or dangerous environments within, on, from, related to, or affecting any real
property owned or occupied by the Borrower.

 



8

 

 

ARTICLE VI

MISCELLANEOUS

 

6.1           Remedies Cumulative; No Waiver. The rights, powers, and remedies
of the Lender provided in this Security Agreement and any of the Loan Documents
are cumulative and concurrent, and are not exclusive of any right, power, or
remedy available to the Lender. No failure or delay on the part of the Lender in
the exercise of any right, power, or remedy shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power, or remedy preclude
any other or further exercise thereof, or the exercise of any other right,
power, or remedy.

 

6.2           Notices. Notices and communications under this Security Agreement
shall be in writing and shall be given by hand-delivery or by
nationally-recognized overnight courier, effective upon receipt, to the
addresses set forth in the Purchase Agreement. A party may change its address by
giving written notice to the other party as specified herein.

 

6.3           Governing Law. This Security Agreement shall be construed and
enforced in accordance with and governed by the substantive laws of the State of
Florida without reference to conflict of laws principles.

 

6.4           Counterparts. This Security Agreement may be executed
simultaneously in several counterparts. Each counterpart shall be deemed an
original.

 

6.5           Integration; Amendment. This Security Agreement and the other Loan
Documents constitute the sole agreement of the parties with respect to the
subject matter hereof and thereof and supersede all oral negotiations and prior
writings with respect to the subject matter hereof and thereof. No amendment of
this Security Agreement, and no waiver of any one or more of the provisions
hereof shall be effective unless set forth in writing and signed by the parties
hereto.

 

6.6           Successors and Assigns. This Security Agreement (a) shall be
binding upon the Borrower and the Lender and, where applicable, their respective
heirs, executors, administrators, successors, and permitted assigns, and (b)
shall inure to the benefit of the Borrower and the Lender and, where applicable,
their respective heirs, executors, administrators, successors, and permitted
assigns; provided, however, that the Borrower may not assign its rights or
obligations hereunder or any interest herein without the prior written consent
of the Lender, and any such assignment or attempted assignment by the Borrower
shall be void and of no effect with respect to the Lender. The Lender may from
time to time sell or assign, in whole or in part, or grant participations in
some or all of the Loan Documents and/or the obligations evidenced thereby. The
Borrower authorizes the Lender to provide information concerning the Borrower to
any prospective purchaser, assignee, or participant.

 



9

 

 

6.7           Severability and Consistency. The illegality, unenforceability, or
inconsistency of any provision of this Security Agreement or any instrument or
agreement required hereunder shall not in any way affect or impair the legality,
enforceability, or consistency of the remaining provisions of this Security
Agreement or any instrument or agreement required hereunder. The Loan Documents
are intended to be consistent. However, in the event of any inconsistencies
among any of the Loan Documents, such inconsistency shall not affect the
validity or enforceability of any Loan Document. The Borrower agrees that in the
event of any inconsistency or ambiguity in any of the Loan Documents, the Loan
Documents shall not be construed against any one party but shall be interpreted
consistent with the Lender's policies and procedures.

 

6.8           Consent to Jurisdiction and Service of Process. The Borrower
irrevocably appoints each and every owner, partner, and/or officer of the
Borrower as its attorneys upon whom may be served, by regular or certified mail
at the address set forth in the Purchase Agreement, any notice, process, or
pleading in any action or proceeding against it arising out of or in connection
with this Security Agreement or any of the other Loan Documents. The Borrower
hereby consents that (i) any action or proceeding against it may be commenced
and maintained in any court within the State of Florida or in any United States
District Court in Florida by service of process on any such owner, partner,
and/or officer; and (ii) such courts shall have jurisdiction with respect to the
subject matter hereof and the person of the Borrower and all Collateral for the
Indebtedness. The Borrower agrees that any action brought by the Borrower shall
be commenced and maintained only in a court in Duval County, Florida.

 

6.9           Judicial Proceedings; Waivers. THE BORROWER AND THE LENDER
ACKNOWLEDGE AND AGREE THAT (a) ANY SUIT, ACTION, OR PROCEEDING, WHETHER CLAIM OR
COUNTERCLAIM, BROUGHT OR INSTITUTED BY THE BORROWER OR THE LENDER OR ANY
SUCCESSOR OR ASSIGN OF THE BORROWER OR THE LENDER, ON OR WITH RESPECT TO THIS
SECURITY AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS, THE COLLATERAL, OR THE
DEALINGS OF THE PARTIES WITH RESPECT HERETO OR THERETO SHALL BE TRIED ONLY BY A
COURT AND NOT BY A JURY, AND EACH PARTY WAIVES THE RIGHT TO TRIAL BY JURY; (b)
EACH WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER, IN ANY SUCH SUIT, ACTION,
OR PROCEEDING, ANY SPECIAL, EXEMPLARY, PUNITIVE, OR CONSEQUENTIAL DAMAGES, OR
ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; AND (c) THIS SECTION
IS A SPECIFIC AND MATERIAL ASPECT OF THIS SECURITY AGREEMENT, AND THE LENDER
WOULD NOT EXTEND CREDIT IF THE WAIVERS SET FORTH IN THIS SECTION WERE NOT A PART
OF THIS SECURITY AGREEMENT.

 

SIGNATURE APPEARS ON FOLLOWING PAGE

 

10

 



 

IN WITNESS WHEREOF, the Borrower has executed this Security Agreement, on the
day and year first above written.

 

  BORROWER:        STUDIOPLEX CITY RENTALS, LLC         By: Roger Miguel, Chief
Executive Officer

 

 

 

11

 



